            Case 1:15-cr-00536-PGG Document 1014 Filed 07/26/19 Page 1 of 9



WILLKIE FARR & GALLAGHER11P                                                                                    Randall W. Jackson
                                                                                                               212 728 8216
                                                                                                               rjackson@willkie.com

                                                                                                               787 Seventh Avenue
                                                                                                               New York, NY 10019-6099
                                                                                                               Tel: 212 728 8000
                                                                                                               Fax: 212 728 8111




July 26, 2019

VIA ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

Re:    United States v. Tuzman & Amanat, 15 Cr. 536 (PGG)

Dear Judge Gardephe:

       This letter is respectfully submitted on behalf of defendant Omar Amanat in reply

to the Government’s July 11, 2019 Post-Fatico Sentencing Submission (“Br.”). Rather

than seriously confront the logical and methodological problems highlighted in the

Defendants’ Post-Hearing submissions, the brief doubles down on the lawless theory that

the Government has been inexplicably advancing since the PSR issued more than a year

ago. The Government’s theory, as now made even more blunt in their post-hearing brief,

comes down to two absurd propositions. The first is that the Sentencing Guidelines’

indication that a “reasonable estimate” of loss means that the Government need not even

demonstrate that there was any loss at all. The second is that the concept of “reasonable

estimate of loss” means that the Government, in the absence of a legally coherent theory,



  NE W Y OR K   WAS HI NG T ON   HOUST ON   PALO ALTO   P AR IS   L ON D ON   F R AN K F U RT   BR USS E LS   MILAN   ROME
             Case 1:15-cr-00536-PGG Document 1014 Filed 07/26/19 Page 2 of 9
Hon. Paul G. Gardephe
July 26, 2019
Page 2


can ask the Court to disregard the clear instructions of both the Second Circuit and the

Supreme Court of the United States. Both of these concepts are inconsistent with the law

and with the most basic concepts of fair and appropriate sentencing. For the reasons

explained below, the Court should reject them.

A.      The Government Has Failed To Offer Any Coherent Explanation of Why
        Professor Voetmann’s Analysis Could Be Considered a “Reasonable
        Estimate of Loss”

        The Government argues that, “Although the jury found that Tuzman and Amanat

conspired with Stephen Maiden to manipulate KITD stock . . . Tuzman and Amanat

nonetheless contended in their sentencing submissions that there is no reasonable

estimate of loss for Count Four.” (Br. 10). This argument assumes, incorrectly, that the

existence of a securities fraud scheme necessitates a finding that there was loss. This is,

of course, wrong. It is axiomatic that for many fraud schemes, the appropriate loss

amount will be zero. See, e.g. United States v. Crummy, 249 F.Supp.3d 475, 484 (D.D.C.

2017) (finding appropriate loss amount to be zero in fraud prosecution, and observing

“even when the loss amount is zero . . . it is not necessarily troubling . . . after all, a

defendant who commits procurement fraud of this nature . . . has committed a federal

offense and on that basis alone is subject to a range of at least 0-to-6 months of

imprisonment under the Guidelines.”). One of the central points of Dura was the

rejection of the notion that every securities fraud resulting in share price inflation would

necessarily cause a loss. Dura Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336, 340 (2005)

(“the logical link between the inflated share purchase price and any later economic loss is




30570323.1
             Case 1:15-cr-00536-PGG Document 1014 Filed 07/26/19 Page 3 of 9
Hon. Paul G. Gardephe
July 26, 2019
Page 3


not invariably strong. Shares are normally purchased with an eye toward a later sale.

But if, say, the purchaser sells the shares quickly before the relevant truth begins to leak

out, the misrepresentation will not have led to any loss.”) (emphasis added).

        It is therefore impossible to understand how the Government argues that the

Court should adopt even its modified suggested Count Four loss amount of $3.41 million.

(Br. 21). The Government’s brief does not contain one sentence that purports to explain

how $3.41 million dollars was lost by victims of the Count Four fraud scheme. The brief

merely reiterates the Government’s incorrect argument that Professor Ferrell’s trial

testimony somehow means that both Mr. Tuzman and Mr. Amanat, who did not even call

Professor Ferrell, are foreclosed from arguing that the Government’s loss calculations do

not make any sense. Professor Ferrell’s trial testimony was clear and persuasive on the

limited issue for which he was called at trial – nothing in that testimony indicated that

loss amount could be calculated in this fashion. Putting aside the clear legal authority

foreclosing the Government’s theory of loss, as a matter of the most basic logic, the mere

inflation of the value of a victim’s assets does not cause them any economic harm. As

explained in our opening brief, Dr. Voetmann did not purport to calculate anything

beyond the mere inflation in the stock price. Thus, no matter how few the number of days

shrinks to in the purportedly reliable part of Dr. Voetmann’s analysis, he simply did not

attempt to show economic loss and he admitted as much on the witness stand.




30570323.1
             Case 1:15-cr-00536-PGG Document 1014 Filed 07/26/19 Page 4 of 9
Hon. Paul G. Gardephe
July 26, 2019
Page 4


    B. The Government Has Again Ignored Controlling Supreme Court and
       Second Circuit Precedent With No Coherent Explanation

        The most stunning feature of the Government’s Sentencing submission is its

decision to devote less than two pages of analysis, at the back of the brief, to what it

frames as “the Dura Arguments.” (Br. 21-22). As explained in our opening brief, this is an

issue that was initially raised more than a year ago in Mr. Amanat’s opening sentencing

submission. Now, after multiple briefs on the issue, multiple expert reports, and an ever-

shifting series of loss theories, the Government still has failed to explain how its theory

of loss could possibly comport with Dura and Rutkoske.

        In Dura, the Supreme Court could not have been clearer, writing unambiguously

that “as a matter of pure logic, at the moment the transaction takes place, the plaintiff

has suffered no loss; the inflated purchase payment is offset by ownership of a share that

at that instant possesses equivalent value.” Dura, 544 U.S. at 342

        Remarkably, the section of the Government’s brief addressing Dura fails to

discuss Dura at all. It also fails cite any additional cases. This means that the

Government could not find even one passage in Dura that it believes could support its

theory, and the Government could not find even one case in the expanse of both civil and

criminal cases addressing securities fraud where this theory of loss was endorsed. The

reason that the Government has failed to find any authority supporting its position, even

after a year of research, even after securing an extraordinary extension of time to

respond to the Defendants’ post-hearing briefs, is simple: there are no cases




30570323.1
             Case 1:15-cr-00536-PGG Document 1014 Filed 07/26/19 Page 5 of 9
Hon. Paul G. Gardephe
July 26, 2019
Page 5


anywhere that support the theory of loss that the Government is attempting to

convince the Court to adopt.

        In a bizarre portion of the “Dura” section of the Government’s brief, the

Government acknowledges that Rutkoske states unambiguously that Dura’s ruling

prohibiting Voetmann-style loss calculation also applies in criminal cases. (Br. 21). But

the Government bizarrely suggests that this defect is somehow cured by the “next

sentence in Rutkoske,” which indicates merely that reasonable estimates of loss are

appropriate and that expert opinion may be considered. (Br. 22). Nothing in this

“reasonable estimate” language, to which Government returns to again and again as

though it is some form of incantation with the power to make the holdings of the

Supreme Court disappear, demonstrates that the Court can ignore controlling precedent.

Nothing in the language cited by the Government supports the notion that an

appropriate loss calculation in a Securities Fraud case can be based merely on the

inflation of stock prices. As explained in detail in our opening brief and in our 2018

sentencing submission, the holding of the Supreme Court is to the contrary.

        The Government argues that “Amanat and Tuzman also misunderstand the

difference between a typical securities class action and the market manipulation scheme

for which they were convicted.” (Br. 22). The Government bases this assertion on the idea

that there is a meaningful distinction since, in this case, there was no “corrective

disclosure.” This is self-evident nonsense. It is the Government that fails to understand

that this is precisely the situation that was addressed in Dura and that the lack of a




30570323.1
             Case 1:15-cr-00536-PGG Document 1014 Filed 07/26/19 Page 6 of 9
Hon. Paul G. Gardephe
July 26, 2019
Page 6


corrective disclosure in this case only underscores how far the Government’s theory is

from any applicable principles of loss calculation. The Government has failed to cite any

authority supporting the notion that in a market manipulation case with no corrective

disclosure, an appropriate loss calculation can be made in the manner suggested here.

This is an attempt to lead the Court into error, and it should be rejected.

    C. The Government’s Loss Calculations With Regard to Mr. Amanat Reflect a
       Disregard for Fairness in His Sentencing

        The Government’s insistence on utilizing a method of loss calculation that has

been foreclosed by controlling precedent is only one component of a results-oriented

approach to Mr. Amanat’s sentencing that has persisted throughout the sentencing

process. The Court should reject it. The Government has now repeatedly been forced to

accept that significant components of its loss calculation theory are divorced from logic

and the law. For example, with regard to Count Four, the Government has now

essentially acknowledged that all of Dr. Voetmann’s calculations were erroneous, at least

to the extent that they included the 42.18 percent of the stock owned by Tuzman. The

Government, however, frames this not as acknowledgement that they were in error, but

rather as a concession that points to the “conservative” nature of their sentencing

calculations.

        The Government’s sentencing calculations have been anything but conservative.

With regard to this Count Four concession, even if Dr. Voetmann’s methodology could be

taken seriously, the Government has still failed to reduce its calculation of the Count




30570323.1
             Case 1:15-cr-00536-PGG Document 1014 Filed 07/26/19 Page 7 of 9
Hon. Paul G. Gardephe
July 26, 2019
Page 7


Four loss amount by the amount of stock owned by Maiden or Amanat. This is to say

nothing of the other problems with Dr. Voetmann’s methodology raised at the Fatico

hearing and in the earlier briefs of Mr. Amanat and Mr. Tuzman.

        Even with regard to Counts One through Three, as set out in Mr. Amanat’s June

18, 2018 sentencing submission, the Government was forced to acknowledge that the

original loss amount it advanced to the Probation Department overstated the actual loss

by hundreds of thousands of dollars, by neglecting to credit Mr. Amanat for the money he

put back into Maiden Capital, as required under the Guidelines. The Government

nevertheless has still pushed a loss amount of several million dollars for Counts One

through Three even though the trial record makes clear that the loss amount on these

Counts cannot possibly be this high. In a manner similar to the Government’s errors on

Count Four, the Government neglected to analyze the impact of both Mr. Maiden’s own

acts bankrupting Maiden Capital through horrendous trading and Mr. Maiden’s

defrauding of Mr. Amanat in the Blue Earth solutions transactions.

        This is not to rehash the arguments put forth in our earlier submissions, but only

to underscore that the failure of the Government to acknowledge, where appropriate,

that its loss calculations are simply wrong, threatens to undermine the fairness of Mr.

Amanat’s sentencing process. The Government advanced in the narrative it supplied for

the PSR that the loss amount for Count Four was more than $25 million. It has now

effectively acknowledged that this was more than $20 million too high, and that the loss

amount it now believes should apply is actually $3.41 million. (Br. 21). Even that figure,




30570323.1
             Case 1:15-cr-00536-PGG Document 1014 Filed 07/26/19 Page 8 of 9
Hon. Paul G. Gardephe
July 26, 2019
Page 8


as explained above, is wrong. But if the Court were to utilize that figure, Mr. Amanat’s

sentencing range would in actuality be a level 22, not the level 35 that was suggest in the

PSR.1 Where, as here, the defendant has no criminal history, level 22 corresponds with a

suggested sentence in the range of three and a half years, before good time credit

adjustments. Mr. Amanat will soon have already served two years in pre-sentence

detention in the MCC and the MDC, one of the harshest facilities in the Bureau of

Prisons. When I last sat with Mr. Amanat at the MDC, his front tooth was visibly broken

and he was nursing a head injury as a result of accident he sustained due to inadequate

lighting in his cell. This is all to say, the Government’s entire approach to Mr. Amanat’s

sentencing has reflected a lack proportionality and fair acknowledgement of the defects

in their position.

        At some point, the Court should say “enough is enough,” and reject the very

concept of a brief, such as this one, that suggests controlling Supreme Court precedent

can be disregarded because “Tuzman (and Amanat)” called an expert witness on a topic

that in no way validates Dr. Voetmann’s broken analysis. (Br. 21). Again, Mr. Amanat

did not even call Professor Ferrell, so this sentence’s parenthetical attempt to include

him in its nonsensical waiver argument does not even make sense. None of the logic of

this argument makes sense. The Supreme Court has said that the Government cannot do

this, and that is should, by all logic, be the end of the story. Mr. Amanat has been sitting



1
 As explained in Mr. Amanat’s June 2018 Sentencing Submission, neither of the specific offence enhancements that the
Government suggested in the PSR is even arguably applicable, as a matter of black letter law.




30570323.1
             Case 1:15-cr-00536-PGG Document 1014 Filed 07/26/19 Page 9 of 9
Hon. Paul G. Gardephe
July 26, 2019
Page 9


in jail for a long time, separated from his children and his parents as they go through

extraordinary challenges. Mr. Amanat himself experienced extraordinary challenges

while detained, suffering through a stroke, various physical injuries, and other

challenges. This means that, whatever Mr. Amanat’s crimes may have been, he cannot

escape punishment in this case. He has already been severely punished and he faces

more punishment with each passing day. There is no need or justification for unfarily

expanding that punishment by ignoring the law.

                                     CONCLUSION

        The Court should reject the Government’s Count Four loss analysis and find that

the loss amount is zero.




                                                    Respectfully submitted,



                                                    _______/s/____________________

                                                    Randall W. Jackson
                                                    Willkie Farr & Gallagher LLP
                                                    787 Seventh Avenue
                                                    New York, New York
                                                    10019
                                                    212-728-8216
                                                    rjackson@willkie.com




30570323.1
